1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                          NO. 29,932

10 JOHN G.,

11          Child-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
13 Jane Shuler Gray, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Hugh W. Dangler, Chief Public Defender
18 Karl Erich Martell, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant


21                                 MEMORANDUM OPINION

22 BUSTAMANTE, Judge.
 1        Child appeals his conviction for escape from the custody of a peace officer. We

 2 proposed to affirm in a calendar notice, and Defendant responded with a memorandum

 3 in opposition. We have carefully considered Defendant’s arguments, but we are not

 4 persuaded that affirmance is not the correct disposition in this case. We therefore

 5 affirm.

 6        Defendant continues to argue that he should have been charged with escape

 7 from the custody of CYFD, rather than escape from the custody of a peace officer.

 8 As discussed in our calendar notice, Child was arrested on a charge of first degree

 9 murder, detained, and later bound over to district court to be tried as an adult. Child

10 was incarcerated in the Eddy County Detention facility. While being transported from

11 the detention facility, Child unlocked his restraints with a stolen handcuff key and

12 escaped from the van when the door was opened by the officer.

13        Escape from a peace officer occurs when a person arrested for the commission

14 or alleged commission of a felony unlawfully escapes from the custody or control of

15 a peace officer. NMSA 1978, § 30-22-10 (1963). Escape from the custody of CYFD

16 occurs when a person who is alleged to be a delinquent child and has been lawfully

17 detained in a juvenile detention facility escapes from another lawful place of custody

18 or confinement that is not within the confines of a CYFD juvenile justice facility.


                                              2
 1 NMSA 1978, § 30-22-11.1 (2009). Here, Child was bound over to be tried as an adult

 2 in district court, and prior to his escape, Child was detained in the county detention

 3 facility and not in a juvenile detention facility. The circumstances of this case fit

 4 within the statutory language for escape from the custody of a peace officer, but do

 5 not fit within the statutory language for escape from the custody of CYFD.

 6        For the reasons discussed above and in our calendar notice, we affirm Child’s

 7 conviction.

 8        IT IS SO ORDERED.



 9
10                                  MICHAEL D. BUSTAMANTE, Judge

11 WE CONCUR:


12
13 CYNTHIA A. FRY, Chief Judge


14
15 ROBERT E. ROBLES, Judge




                                             3